Order entered August 11, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00278-CV

            IN RE GAIL CORDER FISCHER (“A.W.E.”), Relator

          Original Proceeding from the 254th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-18-11265

                                     ORDER
         Before Chief Justice Burns, Justice Osborne, and Justice Reichek

      In accordance with the Court’s opinion of this date, the petition for writ of

mandamus is DENIED IN PART AND CONDITIONALLY GRANTED IN

PART. The Court ORDERS the trial court to vacate the portions of its February

12, 2020 order (1) denying relator Gail Corder Fischer’s plea to the jurisdiction

and motion to transfer all claims that relator or real parties in interest Clifford

Fischer & Company and Clifford R. Fischer have asserted that do not seek

enforcement of the October 24, 2019 Final Decree of Divorce, and (2) granting

transfer and consolidation of “Cause No. DC-19-17340 styled Gail Corder Fischer

v. Cliff Fischer et al.” with “Cause DF-18-11265 currently pending in the 254th
Judicial District Court.” We further ORDER the trial court to grant relator’s

motion to transfer in part and to order transfer of all claims that relator or real

parties in interest have asserted that do not seek enforcement of the divorce decree.

      The Court further ORDERS the trial court to file with this Court, within

THIRTY DAYS of the date of this order, a certified copy of its order issued in

compliance with this Order. A writ will issue only if the trial court fails to comply

with this Order.




                                              /s/   LESLIE OSBORNE
                                                    JUSTICE